Citation Nr: 1024296	
Decision Date: 06/29/10    Archive Date: 07/08/10

DOCKET NO.  02-00 915A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 60 percent 
for degenerative disc disease of the lumbar spine with 
bilateral leg radiculopathy.

2.  Entitlement to an effective date prior to September 29, 
1997 for a grant of service connection for degenerative disc 
disease of the lumbar spine with bilateral leg radiculopathy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Counsel

INTRODUCTION

The Veteran had active military service from April 1969 to 
January 1971.

This appeal initially came to the Board of Veterans' Appeals 
(Board) from a May 2001 rating decision.

The Board previously issued two decisions in this case.  The 
first, in January 2003, denied the Veteran's claim for an 
earlier effective date for the grant of service connection.  
The Veteran appealed this to the Court of Appeals for 
Veterans Claims (Court)on the grounds that VA had not fully 
complied with its duties to notify and assist.  In April 
2004, the Court vacated the Board's January 2003 decision.  
VA appealed; and in March 2008, the United States Court of 
Appeals for the Federal Circuit affirmed the Court of Appeals 
for Veterans Claims.

The second Board decision was issued in January 2004, 
remanding the Veteran's claim for an increased rating for his 
back to the RO for additional development.  This development 
having been accomplished, the claim is once again before the 
Board.

In addition to the foregoing, the claims file shows than in 
January 2003, the RO deferred action on two other claims 
pending receipt of additional evidence.  (One claim was to 
reopen service connection for posttraumatic stress disorder 
(PTSD), and the other was service connection for diabetes).  
The current record does not reflect any further action has 
been taken on these issues, and they are referred to the RO 
for appropriate action.  

Likewise, the Veteran submitted a statement in January 2003, 
indicating he had 20 different disabilities which were the 
result of his alleged exposure to herbicides.  As the current 
record does not show these to have been adjudicated by the 
RO, they also are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  Evidence showing either ankylosis in the Veteran's lumbar 
spine or a vertebral fracture with cord involvement has not 
been presented.

2.  The objective medical evidence does not show neurologic 
impairment as a result of the Veteran's back disability that 
is of such magnitude that it would combine with an orthopedic 
rating to exceed 60 percent.  

3.  The medical evidence fails to show anything unique or 
unusual about the Veteran's lower back disability that would 
render the schedular criteria inadequate

4.  In April 1982, the RO denied the Veteran's claim of 
entitlement to service connection for a back disability, and 
the Veteran did not appeal.

5.  Between April 1982 and September 1997, VA did not receive 
or otherwise possess any document that can reasonably be 
construed as a formal or informal claim for VA benefits for a 
lower back disability.


CONCLUSIONS OF LAW

1.  Criteria for a rating in excess of 60 percent for 
degenerative disc disease of the lumbar spine with bilateral 
leg radiculopathy have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic 
Codes (DC) 5292, 5293, 5295 (1997); 38 C.F.R. § 4.71a, 
4.124a, DC 5243, 8520 (2009).

2.  Criteria for an effective date earlier than September 29, 
1997, for the award of service connection for degenerative 
disc disease of the lumbar spine with bilateral leg 
radiculopathy have not been met.  38 U.S.C.A. § 5110 (West 
1991); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.
 
It is noted at the outset that the Veteran was scheduled for 
a VA examination to evaluate his back disability in October 
2009, but he failed to report.  In general, when entitlement 
or continued entitlement to a benefit cannot be established 
or confirmed without a current VA examination or 
reexamination and a claimant, without good cause, fails to 
report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record.  When the examination was 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied.  
38 C.F.R. § 3.655

In this case, the Veteran appealed the rating that was 
assigned following the initial grant of service connection, 
as such his appeal is considered an original claim, and it 
will therefore be rated based on the evidence of record.  See 
Turk v. Peake, 21 Vet. App. 565 at 568-70 (2008).

The Veteran's degenerative disc disease with radiculopathy 
(back disability) is currently rated at 60 percent, and the 
rating was made effective as of the date his claim was 
received in 1997.

During the course of this appeal, the criteria for evaluating 
spine disability changed twice.  The first occurred in 
September 2002, and the second in September 2003.  In this 
decision, the Board will consider the criteria in effect 
prior to September 2002; the criteria in effect between 
September 2002 and September 2003; and the criteria effective 
from September 2003.  However, regardless of the regulations 
used, only a few diagnostic codes provide for a rating in 
excess of 60 percent for a lower back disability. 
 
Under the regulations in effect prior to September 2002, a 60 
percent rating was assigned for pronounced IVDS with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.  

A rating in excess of 60 percent was not warranted absent a 
showing of either unfavorable ankylosis or a vertebral 
fracture with cord involvement, neither of which is present 
in this case.  38 C.F.R. § 4.71a, DC 5293.  For example, at a 
VA examination in September 1998, no postural abnormalities 
or fixed deformity was noted.  

Currently, IVDS is rated under 38 C.F.R. § 4.71a, DC 5243 
either depending on the number of incapacitating episodes a 
person has in the past 12 months, or based on the orthopedic 
and neurologic manifestations of the disability.  However, a 
rating in excess of 60 percent is not available based on 
incapacitating episodes of intervertebral disc syndrome.

As of September 2003, disabilities of the spine began to be 
rated under the General Rating Formula for Diseases and 
Injuries of the Spine.  A 10 percent rating is assigned when 
forward flexion of the thoracolumbar spine greater than 60 
degrees, but not greater than 85 degrees; when the combined 
range of motion of the thoracolumbar spine greater than 120 
degrees, but not greater than 235 degrees; when muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or when there is vertebral 
body fracture with loss of 50 percent or more of the height.  
A 20 percent rating is assigned when forward flexion of the 
thoracolumbar spine is greater than 30 degrees, but not 
greater than 60 degrees; when the combined range of motion of 
the thoracolumbar spine is not greater than 120 degrees; or 
when there is muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent rating is assigned when forward flexion of the 
thoracolumbar spine is 30 degrees or less.  See 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine.  

However, a rating in excess of 40 percent for orthopedic 
manifestations is not available unless ankylosis is present, 
or through combining orthopedic and neurologic impairments 
from a back disability.  As noted above, no fixed deformity 
has been documented.

It is not disputed that the Veteran is limited by his back; 
however, while the Veteran's claims file is complete with 
hundreds of pages of VA treatment records; very few of the 
records describe any actual back treatment beyond noting that 
he has lower back pain and indicating the medication he is 
on.  For example, treatment records do not show much, if any, 
range of motion testing of the Veteran's back.  

The Veteran has also been provided with several VA 
examinations during the course of his appeal.  However, both 
the 1998 and 2001 examinations took place prior to the 
revised regulations becoming effective.  The Veteran was 
recently scheduled for a VA examination, but he declined to 
attend.  As such, the Board is forced to rely on the evidence 
of record, which as described below does not show that a 
rating in excess of 60 percent is warranted for the Veteran's 
lower back disability.  

The only range of motion measurements conducted during the 
course of the Veteran's appeal were conducted at the two VA 
examinations.  On each occasion, the Veteran demonstrated 
forward flexion that exceeded 50 degrees.  While there was 
some suggestion that the Veteran had pain, weakness, and 
stiffness with range of motion testing, it has not been 
alleged that this functionally limited the range of motion in 
his back to approximately 30 degrees of forward flexion.  As 
such, at most a 20 percent rating would be appropriate based 
on the range of motion findings.  

The current regulations indicate that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be evaluated 
separately from the orthopedic impairment, under an 
appropriate diagnostic code.

Under 38 C.F.R. § 4.124a, DC 8520, a 10 percent rating is 
assigned when there is mild incomplete paralysis of the 
sciatic nerve, while a 20 percent rating is assigned when 
there is moderate incomplete paralysis of the sciatic nerve.

However, in this case it has not been established that the 
Veteran has objective neurologic impairment of such magnitude 
that it would combine with the orthopedic rating to exceed 60 
percent.  

For example, at a VA examination in December 1997 it was 
noted that the Veteran had normal muscle tone and bulk.  In 
February 1998 it was thought that the Veteran had probably 
peripheral neuropathy or radiculopathy, and an MRI and an EMG 
were ordered; but, as noted in May 1998, the EMG was 
negative.  The Veteran had normal motor strength.  Pinprick 
was normal to the lower extremities.  There was pain on 
straight leg raises; but the doctor indicated that the 
Veteran did not have any radiculopathy as confirmed by the 
EMG.

In June 1998, an MRI showed only mild degenerative disc 
disease at L5-S1, and it was noted again in July 1998 that 
the EMG had not shown any lumbar radiculopathy.

The Veteran underwent a VA orthopedic examination in 
September 1998 at which he complained of back pain radiating 
into both legs.  Straight leg raises caused pain between 45-
60 degrees bilaterally.  However, lower extremity muscle 
strength was 4/5; and, while deep tendon reflexes were absent 
at both knees and at the left ankle, no sensory deficits were 
noted in the lower extremities.  Additionally, there was also 
no loss of muscle bulk or tone; and no postural abnormalities 
or fixed deformity was noted.  Furthermore, no specific 
neurologic disability was diagnosed.

The Veteran underwent another VA examination in February 
2001, where he continued to complain about numbness and 
tingling in his lower extremities.  The Veteran was 
nevertheless able to dress himself and do indoor chores.  The 
Veteran was noted to have some sciatic nerve involvement, and 
he complained about pain, weakness, and stiffness in his 
back.  The Veteran also had positive straight leg raises at 
approximately 30 degrees on the right and 45 degrees on the 
left.  However, deep tendon reflexes were equal and adequate 
bilaterally in the lower extremities.  The Veteran had 
strength 4/5 in dorsi and plantar flexion and 3/5 with 
resisted hip flexion.  The Veteran was diagnosed with 
degenerative disc disease of the lumbosacral spine with 
radiculopathy.

In September 2004, the Veteran was seen by VA neurology.  He 
reported numbness in his lower extremities for 30 years, and 
stated that he simply lives with chronic lower back pain.  
The doctor found the Veteran to be well-developed and in no 
acute distress.  Motor testing showed the Veteran to be 5/5 
bilaterally in his hip flexion/abduction and knee 
flexion/extension, and 4/5 in ankle dorsiflexion and plantar 
flexion.  Sensory testing showed decreased sensation to light 
touch, pinprick, and temperature in his feet, but sensation 
was otherwise normal throughout his body.  Patellar reflexes 
were normal, and Babinski's test was non-reactive.  In May 
2007, the Veteran denied any bowel or bladder incontinence. 

While the Veteran may have some neurologic symptomatology as 
a result of his back disability, the treatment records do not 
show that it should be considered more than mild in either 
leg.  Again, the Veteran was scheduled for a VA examination 
to in part evaluate any neurologic abnormality, but he failed 
to appear; and the evidence of record does not show moderate 
incomplete paralysis of the sciatic nerve in either lower 
extremity. 

As such, even with a 40 percent evaluation for limitation of 
motion, when combined with 10 percent evaluations for 
radiculopathy for each lower extremity, it only yields a 50 
percent evaluation.  Thus, a schedular rating in excess of 60 
percent is not warranted for the Veteran's lower back 
disability.

The Board has also considered whether an extraschedular 
rating is warranted, noting that if an exceptional case 
arises where ratings based on the statutory schedules are 
found to be inadequate, consideration of an "extra-
schedular" evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities will be made.  38 C.F.R. § 
3.321(b)(1).  The Court has held that the determination of 
whether a claimant is entitled to an extraschedular rating 
under § 3.321(b) is a three-step inquiry, the responsibility 
for which may be shared among the RO, the Board, and the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service.  Thun v. Peake, 22 Vet. App. 111.  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.   This means that initially there must be a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability with the 
established criteria found in the rating schedule for that 
disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is adequate, and 
no referral is required.  If the criteria do not reasonably 
describe the claimant's disability level and symptomatology, 
a determination must be made whether the claimant's 
exceptional disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  38 C.F.R. § 3.321(b)(1) (related factors include 
"marked interference with employment" and "frequent 
periods of hospitalization").  See id. 

In this case, it is not disputed that the Veteran is limited 
as a result of his back disability as he receives one of the 
highest schedular ratings available.  However, the medical 
evidence fails to show anything unique or unusual about his 
lower back disability that would render the schedular 
criteria inadequate.  The Veteran's main back symptoms 
include radiating pain and limitation of motion, both of 
which are specifically accounted for in the rating criteria.  
Accordingly, an extraschedular rating is not warranted.

Therefore, a rating in excess of 60 percent is denied for the 
Veteran's lower back disability on both a schedular basis and 
on an extraschedular basis.

II.  Effective Date

As noted in the Introduction, the Veteran was initially 
denied service connection for a lower back disability by an 
April 1982 rating decision.  The Veteran was provided with 
notice of his appellate rights, but he did not appeal this 
denial.  No evidence was added to the Veteran's claims file 
for more than 15 years, until he filed a claim to reopen his 
previously denied claim that was received in September 1997.   

Service connection was eventually granted by a May 2001 
rating decision, which assigned an effective date for the 
Veteran's lower back disability of September 29, 1997, the 
date the Veteran's request to reopen his claim for service 
connection for a lower back disability was received. 

The Veteran then filed a notice of disagreement, arguing that 
he had applied for the benefit in 1987 and the claim had been 
kept open since then.  It is unclear whether the Veteran 
meant that his claim had been open since 1982 (when he 
initially filed for service connection), or whether he 
actually meant 1987 (although there is no record of any 
document being filed in 1987).

The Board denied the Veteran's claim in a January 2003 
decision, which the Veteran appealed, and the Board's 
decision was vacated by an order of the Court of Appeals for 
Veterans Claims (Court).  However, the Court's rationale for 
vacating the Board's decision was that the Board had not 
adequately addressed VA's duties to notify and assist; the 
Court order did not describe any fault with the underlying 
merits of the Board's decision.
 
As discussed below, the Board is now satisfied that 
sufficient efforts have been undertaken since the 2003 Board 
decision such that VA's duties to notify and assist have been 
met; and the Board will therefore once again address the 
Veteran's claim for an earlier effective date.

Applicable regulatory and statutory provisions stipulate that 
the effective date for an award of service connection based 
on a claim reopened after final disallowance will generally 
be the date of receipt of the application to reopen, or the 
date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(r).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.155.

It is undisputed that on September 29, 1997, the RO received 
the Veteran's request (VA Form 21-526, Veteran's Application 
for Compensation or Pension) to reopen his claim of 
entitlement to service connection for a lower back disability 
(characterized at that time by the Veteran as nerve damage of 
the arms and legs). The question then remains as to whether 
VA was in receipt or possession of any evidence between April 
9, 1982, the date of the prior rating decision denial, and 
September 29, 1997, the date of the claim to reopen was 
received, that can reasonably be construed as a formal or 
informal claim of entitlement to VA benefits for a lower back 
disability.  The Board concludes that there is not.

In August 2001, the Veteran submitted several VA treatment 
records from 1982; but, the effective date for a grant of 
service connection is the later of the date of claim and the 
date of entitlement.  Furthermore, there is nothing in these 
records to suggest that they should be considered to have 
constituted an informal claim.  Thus, even if the records 
from 1982 showed a back disability, the claim was not 
received until many years later.  Therefore, the date the 
claim was received would be considered the later of date of 
claim and date of entitlement.

As such, the earliest request to reopen the Veteran's claim 
is the application that was received September 29, 1997.  
There is no basis for establishing an effective date for 
service connection any earlier than has been set by the RO.  
Accordingly, the Veteran's appeal is denied.

III.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

With regard to the claim for an increased rating for a lower 
back disability, it is noted that the Veteran's claim was for 
service connection, which was granted.  He then appealed the 
downstream issue of the rating that had been assigned.  Under 
these circumstances, since the original claim was granted, 
there are no further notice requirements under the 
aforementioned law.  

With regard to the effective date claim, the Veteran appealed 
the effective date assigned in the initial grant of service 
connection, which is again a downstream appeal; nevertheless, 
notice was provided by a letter dated in August 2009, which 
informed the Veteran of all the elements required by the 
Pelegrini II Court as stated above, as well as informing him 
how disability ratings and effective dates are formulated.  

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the Veteran was not given prior to the first 
adjudication of the claim, the Veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, 
the Veteran's claim was readjudicated following completion of 
the notice requirements.

With respect to the duty to assist, the relevant VA treatment 
records have been obtained.  The Veteran was also provided 
with several VA examinations (the reports of which have been 
associated with the claims file).  However, it is noted that 
the Veteran was scheduled for a VA examination that was 
necessary to evaluate the condition of his back, but he 
declined to attend the scheduled VA examination.  
Additionally, the Veteran testified at a hearing before the 
RO and was offered the opportunity to testify at a hearing 
before the Board, but he declined.  Accordingly, there is no 
prejudice to the Veteran in adjudicating this appeal.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the Veteran in adjudicating this appeal.


ORDER

An initial rating in excess of 60 percent for degenerative 
disc disease of the lumbar spine with bilateral leg 
radiculopathy is denied.

An effective date earlier than September 29, 1997 for the 
grant of service connection for degenerative disc disease of 
the lumbar spine with bilateral leg radiculopathy is denied.




____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


